Name: 2002/536/EC: Commission Decision of 28 June 2002 amending Decision 2002/308/EC establishing lists of approved zones and approved farms with regard to one or more of the fish diseases viral haemorrhagic septicaemia (VHS) and infectious haematopoietic necrosis (IHN) (Text with EEA relevance) (notified under document number C(2002) 2387)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  fisheries
 Date Published: 2002-07-03

 Avis juridique important|32002D05362002/536/EC: Commission Decision of 28 June 2002 amending Decision 2002/308/EC establishing lists of approved zones and approved farms with regard to one or more of the fish diseases viral haemorrhagic septicaemia (VHS) and infectious haematopoietic necrosis (IHN) (Text with EEA relevance) (notified under document number C(2002) 2387) Official Journal L 173 , 03/07/2002 P. 0017 - 0032Commission Decisionof 28 June 2002amending Decision 2002/308/EC establishing lists of approved zones and approved farms with regard to one or more of the fish diseases viral haemorrhagic septicaemia (VHS) and infectious haematopoietic necrosis (IHN)(notified under document number C(2002) 2387)(Text with EEA relevance)(2002/536/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products(1), as last amended by Directive 98/45/EC(2), and in particular Articles 5 and 6 thereof,Whereas:(1) In order to obtain, for one or more of the fish diseases viral haemorrhagic septicaemia (VHS) and infectious haematopoietic necrosis (IHN), the status of approved zone and of approved fish farm situated in a non-approved zone, Member States shall submit the appropriate justifications and the national rules ensuring compliance with the conditions laid down in Directive 91/67/EEC.(2) Commission Decision 2002/308/EC(3) establishes the lists of approved zones and approved farms with regard to certain fish diseases.(3) Germany has submitted the justifications for obtaining the status of approved farm in non-approved zone for one farm in Lower Saxony with regard to VHS and IHN, as well as the national rules ensuring compliance with the requirements for maintenance of the approved status.(4) France has submitted the justifications for obtaining the status of approved farm in non-approved zone for one farm in Pays de la Loire with regard to VHS and IHN, as well as the national rules ensuring compliance with the requirements for maintenance of the approved status.(5) Italy has submitted the justifications for obtaining the status of approved farm in non-approved zone for one farm in the Autonomous province of Trento with regard to VHS and IHN, as well as the national rules ensuring compliance with the requirements for maintenance of the approved status.(6) The documentation provided by Germany, France and Italy for the farms concerned shows that those farms meet the requirements of Article 6 of Directive 91/67/EEC. They therefore qualify for the status of approved farm in a non-approved zone and should be added to the list of approved farms.(7) Italy has notified an outbreak of IHN in the approved zone "Valle Dei Laghi" in the Province of Trento. Therefore, the affected catchment area no longer meets the requirements of Article 5 of Directive 91/67/EEC with regard to IHN.(8) Decision 2002/308/EC should therefore be amended accordingly.(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The Annexes to Decision 2002/308/EC are replaced by the text in the Annex to this Decision.Article 2This Decision shall apply from the seventh day following that of its publication in the Official Journal of the European Communities.Article 3This Decision is addressed to the Member States.Done at Brussels, 28 June 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 46, 19.2.1991, p. 1.(2) OJ L 189, 3.7.1998, p. 12.(3) OJ L 106, 23.4.2002, p. 28.ANNEX"ANNEX IZONES APPROVED WITH REGARD TO ONE OR MORE OF THE FISH DISEASES VHS AND IHN1.A. ZONES(1) IN DENMARK APPROVED WITH REGARD TO VHS- Hansted Ã - Slette Ã - HovmÃ ¸lle Ã - BredkÃ ¦r BÃ ¦k- GrenÃ ¥- VandlÃ ¸b til Kilen- TreÃ ¥- ResenkÃ ¦r Ã - Alling Ã - KlostermÃ ¸lle Ã - Kastbjerg- Hvidbjerg Ã - Villestrup Ã - Knidals Ã - Karup Ã - Spang Ã - SÃ ¦by Ã - Simested Ã - Elling Ã - Skals Ã - Uggerby Ã - Jordbro Ã - Lindenborg Ã - FÃ ¥remÃ ¸lle Ã - Ãster Ã - Flynder Ã - Hasseris Ã - Damhus Ã - Binderup Ã - Karup Ã - VidkÃ ¦r Ã - GudenÃ ¥en- Dybvad Ã - HalkÃ ¦r Ã - BjÃ ¸rnsholm Ã - StorÃ ¥en- Trend Ã - Ã rhus Ã - Lerkenfeld Ã - Bygholm Ã - Vester Ã - Grejs Ã - LÃ ¸nnerup med tillÃ ¸b- Ãrum Ã 1.B. ZONES IN DENMARK APPROVED WITH REGARD TO IHN- Denmark(2)2. ZONES IN GERMANY APPROVED WITH REGARD TO VHS AND IHN2.1. BADEN WÃ RTTEMBERG(3)- Isenburger Tal from the source to the water outlet of the farm Falkenstein- Eyach and its tributaries from the sources to the first weir downstream situated near the town Haigerloch.3. ZONES IN SPAIN APPROVED WITH REGARD TO VHS AND IHN3.1. REGION: AUTONOMOUS COMMUNITY OF ASTURIASContinental zones- All water catchment areas of AsturiasCoastal zones- The entire coast of Asturias3.2. REGION: AUTONOMOUS COMMUNITY OF GALICIAContinental zones- The water catchment areas of Galicia:- including the water catchment areas of the river Eo, the river Sil from its source in the province of LÃ ©on, the river MiÃ ±o from its source to the barrier of Frieira, and the river Limia from its source to the barrier Das Conchas,- excluding the water catchment area of the river Tamega.Coastal zones- The coastal area in Galicia from the mouth of the river Eo (Isla Pancha) to the Cabo Silliero of the RÃ ­a de Vigo,- The coastal area from Cabo Silliero to the Punta Picos (mouth of the river MiÃ ±o) is considered as a buffer zone.3.3. REGION: AUTONOMOUS COMMUNITY OF ARAGONContinental zones- River AragÃ ³n from its source to the barrier of Caparroso in the province of Navarra,- River GÃ ¡llego from its source to the barrier of Ardisa,- River SotÃ ³n from its source to the barrier of Sotonera,- River Isuela from its source to the barrier of Arguis,- River FlÃ ºmen from its source to the barrier of Santa MarÃ ­a de Belsue,- River Guatizalema from its source to the barrier of Vadiello,- River Cinca from its source to barrier of Grado,- River Esera from its source to the barrier of Barasona,- River Noguera-Ribagorzana from its source to the barrier of Santa Ana,- River Huecha from its source to the dam of Alcala de Moncayo,- River JalÃ ³n from its source to the dam of AlagÃ ³n,- River Huerva from its source to barrier of Mezalocha,- River Aguasvivas from its source to the barrier of Moneva,- River Martin from its source to the barrier of Cueva Foradada,- River Escuriza from its source to the barrier of Escuriza,- River Guadalope from its source to the barrier of Caspe,- River MatarraÃ ±a from its source to the barrier of Aguas de Pena,- River Pena from its source to the barrier of Pena,- River Guadalaviar-Turia from its source to the barrier of the GeneralÃ ­simo in the province of Valencia,- River Mijares from its source to the barrier of ArenÃ ³s in the province of CastellÃ ³n.The other watercourses of the Community of AragÃ ³n and the river Ebro along its course in the said Community are considered as a buffer zone.3.4. REGION: AUTONOMOUS COMMUNITY OF NAVARRAContinental zones- River Bidasoa from its source to its mouth,- River LeizarÃ ¡n from its source to the barrier of LeizarÃ ¡n (Muga),- River Arakil-Arga from its source to the barrier of Falces,- River Ega from its source to the barrier of Allo,- River Aragon from its source in the province of Huesca (AragÃ ³n) to the barrier of Caparroso (Navarra).The other watercourses of the Community of Navarra and the river Ebro along its course through the said Community are considered as a buffer zone.3.5. REGION: AUTONOMOUS COMMUNITY OF CASTILLA AND LEÃ NContinental zones- River Duero from its source to the barrier of AldeÃ ¡vila,- River Ebro from its source in the Autonomous Community of Cantabria to the barrier of SobrÃ ³n,- River Queiles from its source to the barrier of Los Fayos,- River TiÃ ©tar from its source to the barrier of Rosarito,- River Alberche from its source to the barrier of Burguillo.The other watercourses of the Autonomous Community of Castilla and LeÃ ³n are considered as a buffer zone.3.6. REGION: AUTONOMOUS COMMUNITY OF CANTABRIAContinental zonesThe water catchment areas of the following rivers from their source to the sea:- River Deva,- River Nansa,- River Saja-Besaya,- River Pas-PisueÃ ±a,- River AsÃ ³n,- River AgÃ ¼era.The water catchment areas of the rivers Gandarillas, Escudo, Miera y Campiazo are considered as a buffer zone.Coastal zones- The entire coast of Cantabria from the mouth of the river Deval to the creek of OntÃ ³n.4.A. ZONES IN FRANCE APPROVED WITH REGARD TO VHS AND IHN4.A.1. ADOUR-GARONNECatchment areas- The Charente basin,- The Seudre basin,- The basins of the coastal rivers in the Gironde estuary in the department of Charente-Maritime,- The catchment areas of the Nive and the Nivelles (PyrenÃ ©es Atlantiques),- The Forges basin (Landes),- The catchment area of the Dronne (Dordogne), from the source to the Eglisottes dam at Monfourat,- The catchment area of the Beauronne (Dordogne), from the source to the Faye dam,- The catchment area of the Valouse (Dordogne), from the source to the Etang des Roches Noires dam,- The catchment area of the Paillasse (Gironde), from the source to the Grand Forge dam,- The catchment area of the Ciron (Lot et Garonne, Gironde), from the source to the Moulin de Castaing dam,- The catchment area of the Petite Leyre (Landes), from the source to the Pont de L'Espine dam at Argelouse,- The catchment area of the Pave (Landes), from the source to the Pave dam,- The catchment area of the Escource (Landes), from the source to the Moulin de Barbe dam,- The catchment area of the Geloux (Landes), from the source to the D38 dam at Saint Martin d'Oney,- The catchment area of the Estrigon (Landes), from the source to the Campet et LamolÃ ¨re dam,- The catchment area of the Estampon (Landes), from the source to the Ancienne Minoterie dam at Roquefort,- The catchment area of the GÃ ©lise (Landes, Lot et Garonne), from the source to the dam downstream of the confluence of the GÃ ©lise and the Osse,- The catchment area of the Magescq (Landes), from the source to the mouth,- The catchment area of the Luys (PyrÃ ©nÃ ©es Atlantiques), from the source to the Moulin d'Oro dam,- The catchment area of the Neez (PyrÃ ©nÃ ©es Atlantiques), from the source to the JuranÃ §on dam,- The catchment area of the Beez (PyrÃ ©nÃ ©es Atlantiques), from the source to the Nay dam,- The catchment area of the Gave de Cauterets (Hautes PyrÃ ©nÃ ©es), from the source to the Calypso dam of the Soulom power station.Coastal areas- The whole of the Atlantic coast between the northern boundary of the department of VendÃ ©e and the southern boundary of the department of Charente-Maritime.4.A.2. LOIRE-BRETAGNEContinental zones- All catchment areas in the region of Brittany with the exception of the following catchment areas:- Vilaine,- Aven,- Ster-Goz,- the downstream part of the catchment area of the Elorn.- The SÃ ¨vre Niortaise basin.- The Lay basin.- The following catchment areas of the Vienne basin:- The catchment area of the river La Vienne, from the sources to the dam of ChÃ ¢tellerault in the department of La Vienne,- The catchment area of the river La Gartempe, from the sources to the dam (with a grid) of Saint-Pierre de MaillÃ © in the department of La Vienne,- The catchment area of the river La Creuse, from the sources to the dam of BÃ ©navent in the department of l'Indre,- The catchment area of the river Le Suin, from the sources to the dam of Douadic in the department of l'Indre,- The catchment area of the river La Claise, from the sources to the dam of Bossay-sur-Claise in the department of l'Indre and Loire,- The catchment area of the brooks of Velleches and of des trois Moulins, from the sources to the dams of des trois Moulins in the department of La Vienne,- The basins of the Atlantic coastal rivers in the department of VendÃ ©e.Coastal areas- The entire coast of Brittany with the exception of the following parts:- Rade de Brest,- Anse de Camaret,- The coastal zone between the pointe de TrÃ ©vignon and the mouth of the river LaÃ ¯ta,- The coastal zone between the mouth of the River Tohon up to the border of the department.4.A.3. SEINE-NORMANDIEContinental zones- The SÃ ©lune basin.4.B. ZONES IN FRANCE APPROVED WITH REGARD TO VHS4.B.1. LOIRE-BRETAGNEContinental zones- The part of the Loire basin comprising the upstream part of the Huisne catchment area from the source of the water courses to the FertÃ ©-Bernard dams.4.C. ZONES IN FRANCE APPROVED WITH REGARD TO IHN4.C.1. LOIRE-BRETAGNEContinental zones- The following catchment area of the Vienne basin:- The catchment area of the l'Anglin, from the sources to the dams of:- EDF de ChÃ ¢tellerault on the river La Vienne, in the department of la Vienne,- Saint Pierre de MaillÃ © on the river La Gartempe, in the department of la Vienne,- BÃ ©navent on the river La Creuse, in the department of l'Indre,- Douadic on the river Le Suin, in the department of l'Indre,- Bossay-sur-Claise on the river La Claise, in the department of l'Indre and Loire.5.A. ZONES IN IRELAND APPROVED WITH REGARD TO VHS- Ireland(4), excluding Cape Clear Island.5.B. ZONES IN IRELAND APPROVED WITH REGARD TO IHN- Ireland(5)6.A. ZONES IN ITALY APPROVED WITH REGARD TO VHS AND IHN6.A.1. REGION OF TRENTINO ALTO ADIGE, AUTONOMOUS PROVINCE OF TRENTOContinental zones- Zona Val di Fiemme e Fassa: Water catchment area of the river Avisio, from the source to the artificial barrier of Stramentizzo,- Zona Val delle Sorne: Water catchment area of the river Sorna from the source to the artificial barrier constituted by the hydro-electric power station located in the Chizzola (Ala) locality, before reaching the Adige river,- Zona Torrente AdanÃ : Water catchment area of the river AdanÃ from the source to the artificial series of barriers situated downstream of the farm Armani Cornelio-Lardaro,- Zona Rio Manes: Zone which collects the Rio Manes water down to a waterfall located 200 metres downstream of the farm Troticoltura Giovanelli located in the La Zinquantina locality.6.A.2. REGION OF LOMBARDIA, PROVINCE OF BRESCIAContinental zones- Zona Ogliolo: The water catchment area from the source of Ogliolo stream to the waterfall, situated downstream of the Adamello fish farm, where Ogliolo stream joins the Oglio river.6.A.3. REGION OF UMBRIA, PROVINCE OF PERUGIAContinental zones- Zona Lago Trasimeno: The lake Trasimeno.6.B. ZONES IN ITALY APPROVED WITH REGARD TO VHS6.B.1. REGION OF TRENTINO ALTO ADIGE, AUTONOMOUS PROVINCE OF TRENTOContinental zones- Zona Valle dei Laghi: Water catchment area of the lakes of San Massenza, Toblino and Cavedine to the downstream barrier in the south part of the lake of Cavedine leading to the hydro-electric power station located in the Torbole municipality.7.A. ZONES IN SWEDEN APPROVED WITH REGARD TO VHS- Sweden(6):- excluding the area of the West Coast within a semicircle of 20 kilometres radius around the fish farm situated on the Island of BjÃ ¶rkÃ ¶, as well as the estuaries and the water catchment areas of the rivers GÃ ¶ta and SÃ ¤ve up to each of their first migration barrier (situated at TrollhÃ ¤ttan and the inlet to the lake Aspen respectively).7.B. ZONES IN SWEDEN APPROVED WITH REGARD TO IHN- Sweden(7)8. ZONES IN THE UNITED KINGDOM, THE CHANNEL ISLANDS AND THE ISLE OF MAN APPROVED WITH REGARD TO VHS AND IHN- Great Britain(8)- Northern Ireland(9)- Guernsey- The Isle of Man(10)(1) The water catchment areas and the coastal areas belonging thereto.(2) Including all continental and coastal areas within its territory.(3) Parts of water catchment areas.(4) Including all continental and coastal areas within its territory.(5) Including all continental and coastal areas within its territory.(6) Including all continental and coastal areas within its territory.(7) Including all continental and coastal areas within its territory.(8) Including all continental and coastal areas within its territory.(9) Including all continental and coastal areas within its territory.(10) Including all continental and coastal areas within its territory.ANNEX IIFISH FARMS APPROVED WITH REGARD TO ONE OR MORE OF THE FISH DISEASES VHS AND IHN1. FISH FARMS IN BELGIUM APPROVED WITH REGARD TO VHS AND IHN>TABLE>2. FISH FARMS IN DENMARK APPROVED WITH REGARD TO VHS AND IHN>TABLE>3. FISH FARMS IN GERMANY APPROVED WITH REGARD TO VHS AND IHN3.1. LOWER SAXONY>TABLE>3.2. THURINGIA>TABLE>3.3. BADEN-WÃ RTTEMBERG>TABLE>3.4. NORTH RHINE-WESTPHALIA>TABLE>3.5. BAVARIA>TABLE>3.6. SAXONY>TABLE>3.7. HESSEN>TABLE>4. FISH FARMS IN SPAIN APPROVED WITH REGARD TO VHS AND IHN4.1. REGION: AUTONOMOUS COMMUNITY OF ARAGON>TABLE>5.A. FISH FARMS IN FRANCE APPROVED WITH REGARD TO VHS AND IHN5.A.1. ADOUR-GARONNE>TABLE>5.A.2. ARTOIS-PICARDIE>TABLE>5.A.3. AQUITAINE>TABLE>5.A.4. DROME>TABLE>5.A.5. HAUTE-NORMANDIE>TABLE>5.A.6. LOIRE-BRETAGNE>TABLE>5.A.7. RHIN-MEUSE>TABLE>5.A.8. RHONE-MEDITERRANEE-CORSE>TABLE>5.A.9. SEINE-NORMANDIE>TABLE>5.B. FISH FARMS IN FRANCE APPROVED WITH REGARD TO VHS5.B.1. ARTOIS-PICARDIE>TABLE>6. FISH FARMS IN ITALY APPROVED WITH REGARD TO VHS AND IHN6.1. REGION: FRIULI VENEZIA GIULIA>TABLE>6.2. REGION: PROVINCIA AUTONOMA DI TRENTO>TABLE>6.3. REGION: UMBRIA>TABLE>6.4. REGION: VENETO>TABLE>7. FISH FARMS IN AUSTRIA APPROVED WITH REGARD TO VHS AND IHN>TABLE>"